In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-14-00306-CV


                         IN RE DEREK MONTEZ, RELATOR

               ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                    August 19, 2014

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before this court is a petition for writ of mandamus filed by Derek

Montez. He requests that we direct the Potter County District Clerk to provide him with

a copy of an order revoking his probation in Cause No. 42,803-A so that he may use it

in filing a petition for writ of habeas corpus challenging his 2007 conviction and

punishment in Cause No. 18,139-C. We deny the petition.

      An intermediate appellate court has jurisdiction to issue writs of mandamus

against a district clerk only when necessary to enforce its jurisdiction over a pending

appeal. In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999,

orig. proceeding). Montez does not allege that he has an appeal pending in this court or

that our directing the district clerk to provide him with a copy of the document in
question would be for the purpose of enforcing our jurisdiction over any appeal pending

before us. Thus, we have no jurisdiction over his request.

      Accordingly, the petition for writ of mandamus is denied.




                                                      Brian Quinn
                                                      Chief Justice




                                           2